     Case 2:16-cv-00400-DN Document 47 Filed 07/06/21 PageID.351 Page 1 of 3




Casey W. Jones, No. 12133
STRONG & HANNI
102 South 200 East, Suite 800
Salt Lake City, Utah 84111
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
cjones@strongandhanni.com
Attorneys for Defendant

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


LANDESK SOFTWARE, INC., a Delaware
corporation, and CRIMSON CORPORATION,
a Delaware corporation,                               DEFENDANT’S STATUS REPORT

                      Plaintiffs,
                                                           Case No. 2:16-cv-00400-DN
v.
                                                               Judge David Nuffer
WAVLINK TECHNOLOGY LTD., a Delaware
corporation,

                      Defendant.


        Defendant Wavlink Technology Ltd. (“Defendant”), by and through its undersigned

counsel, hereby responds to the Court’s Status Report Order (Dkt. 45).

        The parties have been “engaged” in settlement discussions since 2017. It has been a

daunting task however for Defendant to keep the Plaintiffs engaged. On July 19, 2018,

Defendant filed a Request for Settlement Conference (Dkt. 37) because “Plaintiffs refuse to

communicate with Defendant in a reasonable and timely manner.” Shockingly, Defendant’s

request was completely ignored by Plaintiffs until the Court’s Status Report Order (Dkt. 40)
  Case 2:16-cv-00400-DN Document 47 Filed 07/06/21 PageID.352 Page 2 of 3




issued on February 19, 2020. And even then, Plaintiffs did not contact Defendant’s counsel until

March 3, 2020, the day before the status report was due.

       Since those few years of inactivity, the parties have gone back and forth a few times

negotiating a potential settlement. On March 12, 2021, Defendant sent Plaintiff immaterial

redlines to the latest settlement draft. Consistent with its past practice, Plaintiffs did not respond

to the redlines until after being pushed by the Court’s latest Status Report Order. On June 30,

2021, more than three months after having Defendant’s latest redlines, Plaintiffs sent Defendant

material changes to the settlement agreement. Due to the holiday, Defendant and its counsel have

not had a chance to fully discuss the material changes to the settlement agreement.

       Defendant joins with Plaintiffs’ request for a status conference. Defendant strongly

opposes Plaintiff’s request for additional discovery and requests that the Court dismiss the case

or set the matter for trial. First, the parties agreed to extend deadlines once before on February

24, 2017. Since that time, Defendant has not agreed to any deadline extensions for discovery,

expert reports, expert discovery, dispositive motions, etc. and Defendant has repeatedly made it

clear it would not agree to additional discovery due to Plaintiff’s prolonged absence in this

matter. Secondly, Plaintiff chose not to secure discovery or expert deadline extensions prior to

their expiration. Plaintiff at times went over a year without communicating with Defendant

despite Defendant’s pleas to communicate and finalize a settlement. To reopen discovery

unfairly prejudices Defendant. Plaintiffs chose their dilatory path and must live with the

consequences.
  Case 2:16-cv-00400-DN Document 47 Filed 07/06/21 PageID.353 Page 3 of 3




      Dated this 6th day of July, 2021.

                                              STRONG & HANNI


                                              /s/ Casey W. Jones
                                              Casey W. Jones
                                              Attorneys for Defendant Wavlink
                                              Technology Ltd.


                               CERTIFICATE OF SERVICE

      I hereby certify that on the 6th day of July, 2021, the foregoing DEFENDANT’S

STATUS REPORT was serviced via CM/ECF Electronic Filing on the following:


             James L. Barnett
             HOLLAND & HART, LLP
             222 S. Main Street, Suite 2200
             Salt Lake City, Utah 84101
             jbarnett@hollandhart.com

             Nadya C. Davis
             HOLLAND & HART LLP
             1800 Broadway, Suite 300
             Boulder, CO 80302
             ncdavis@hollandhart.com


                                                     /s/ Corrine Becerra
